Citation Nr: 1620972	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to September 1992 and from January 2009 to November 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran moved during the pendency of his claims, and jurisdiction over the case now resides with the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In December 2014, the Board remanded the case in order to obtain outstanding service medical records from Ft. Benning, Georgia; outstanding VA treatment records, including June 2006 records regarding the Veteran's right knee; and schedule VA examinations for the Veteran's right shoulder and right knee. 

In August 2015, the National Personnel Records Center and Ft. Benning responded that there were no records found from the Veteran's attendance at airborne school at Ft. Benning, Georgia.  In December 2015, the VA sent a notice to the Veteran regarding the unavailability of the records.  

Review of the record reflects VA treatment records associated with the claims file going back to August 2006.  However, it does not appear the records regarding the Veteran's June 2006 right knee treatment were associated with the claims file.  As noted in the prior remand, a January 2012 VA record indicates that the Veteran's right knee was evaluated in June 2006 due to knee pain.  The January 2012 record states a physical examination, x-rays, and a magnetic resonance imaging were conducted in June 2006.  If the January 2012 VA examiner had access to this record, the RO must make an attempt to associate this evidence with the record.  

The June 2006 record is pertinent to the claim on appeal and there has been no VA determination that the record does not exist.  Therefore, the RO must endeavor to obtain this evidence and associate it with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran underwent VA examinations for his right knee and right shoulder in May 2015.  After reviewing the evidence of record, the examiner for the right knee opined that there was a single mention of acute contusion and strain in the service medical records and no evidence of chronicity or recurrence.  The examiner noted that there were no further mentions regarding the right knee until 2011.  The examiner stated that in the absence of better documentation it was "less likely than not" the current right knee problem is due to the events noted in the service treatment records or the Veteran's airborne training.  After reviewing the evidence of record, the examiner for the right shoulder noted that there was no mention of a shoulder injury, diagnosis, or treatment in the service medical records or any VA treatment records until 2011.  The examiner opined that in the absence of better documentation it was "less likely than not" the current right shoulder problem was due to the Veterans airborne military service.  

The Board finds several inadequacies in the May 2015 VA opinions for the right knee and right shoulder claims.  First, the examiner relied mainly upon a lack of notation in service regarding the right shoulder.  Second, the examiner's opinions and reasoning do not take into account the Veteran's competent statements of continuing right knee and right shoulder symptoms since service.  Third, the examiner did not consider the Veteran's October 2014 testimony before the Board during which he explained that he did not seek medical treatment following his first period of active duty, prior to his second period of service, due to a lack of access or knowledge of available care.  Lastly, the examiner did not acknowledge or reconcile a notation in the Veteran's January 2012 VA treatment record indicating that he sought treatment for his right knee in June 2006.  

Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  In light of the inadequacies with the May 2015 VA examinations, the Veteran must be afforded a new examination(s) to determine whether any diagnosed right knee disorder or right shoulder disorder are related to his military service.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain complete copies of all outstanding VA treatment records pertinent to the claims on appeal, to include the records of documented VA evaluations and treatment of the Veteran's right knee in June 2006. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any 

further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all outstanding records have been associated with the record; the Veteran must be afforded a VA examination(s) to ascertain the nature and etiology of his claimed orthopedic disorders of the right shoulder and right knee.  All tests or studies necessary to make this determination must be ordered.  The evidence of record, to include all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the file has been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed right shoulder and right knee disorder was incurred in or due to his active duty service, to include documented in-service treatment for right knee symptomatology and any injuries sustained during the Veteran's training at airborne school in 1988.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be 

rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's VA file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO must review any examination report(s) obtained to ensure that it is in complete compliance with the directives of this remand.  The report(s) must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  After completion of the above development, and any other development action that is deemed warranted, the RO must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

